Citation Nr: 1223197	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  08-29 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach disability, to include as secondary to service-connected bipolar disorder and generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his fiancée 


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision by the RO that, in pertinent part, denied service connection for psychiatric disability and a disability of the stomach.  The Board remanded the case for additional development in February 2011.

In March 2012, while the case was in remand status, the Appeals Management Center (AMC) in Washington, DC, granted service connection for bipolar disorder and generalized anxiety disorder.  The prior denial of the claim for service connection for a stomach disability was confirmed and continued, and the case was returned to the Board.

Inasmuch as the Veteran appears to be asserting that there is a relationship between his claimed stomach disorder and psychiatric disability, and service connection for psychiatric disability has now been established, the Board has recharacterized the claim for service connection for a stomach disorder to include the theory of secondary service connection, as set forth above, on the title page.

For the reasons set forth below, the Veteran's claim for service connection for a stomach disability is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has not been properly notified of the information and evidence necessary to substantiate a claim for secondary service connection, as required by law.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011).  This needs to be corrected.

When this case was remanded in February 2011, the Board requested, among other things, that the agency of original jurisdiction (AOJ) take action to ensure that all relevant records of the Veteran's treatment at the VA Medical Center (VAMC) in Montrose, New York were associated with the claims file, to include records of his hospitalization at that facility from May to June 1990.  Efforts to obtain the evidence were to be fully documented, and were to be discontinued only if it was concluded that the evidence sought did not exist or that further efforts to obtain the evidence would be futile.  The Board also requested that the AOJ take action to ensure that the Veteran had received a response to his September 2008 request for copies of documents from his claims file.

Unfortunately, the record does not reflect that the requested development has been fully completed.  In July 2011, the Montrose VAMC responded to the AOJ's request for records by providing copies of reports dating from April 1992 to April 1999, to include laboratory results from March 1993 reflecting historical data from earlier periods, including in May 1990.  Records of the Veteran's 1990 hospitalization were not supplied; however, the VAMC suggested via an attachment to its response that the records in question might be in the possession of the North Florida/South Georgia Veterans Health System (VHS).  The record does not reflect that the AOJ followed up on that information.  Nor does the record reflect that the AOJ took any action to ensure that the Veteran had received a response to his September 2008 request for copies of documents from his claims file, as requested by the Board.

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Given the Court's holdings on the matter, and the fact that the development sought in this case has not been fully completed, the Board has no choice but to return this case to the AOJ.  A remand is required.  38 C.F.R. § 19.9 (2011).

In March 2012, the AOJ arranged to have the Veteran examined for purposes of obtaining an opinion as to whether it was at least as likely as not that any current gastrointestinal disability was incurred in or etiologically related to service.  If it was the examiner's opinion that such a relationship was unlikely, the examiner was to provide an opinion as to whether it was at least as likely as not that any gastrointestinal disability was causally related to service-connected bipolar disorder and generalized anxiety disorder.  The AOJ noted that an opinion on the latter question was necessary because evidence of record implied that the Veteran's gastrointestinal problems might be related to the now service-connected psychiatric disorders.

The record shows that the requested examination was conducted in April 2012.  However, no opinion was rendered as to whether any gastrointestinal disability was caused or aggravated by service-connected bipolar disorder and generalized anxiety disorder.  Another examination is therefore required.  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA has undertaken to provide a VA examination, it is required to provide an adequate one).

Records of the Veteran's recent VA treatment were last obtained in April 2011.  On remand, efforts should be made to obtain records of any relevant treatment he may have undergone since that time, in order to ensure that his claim is adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), advising them of the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  The Veteran and his representative must be afforded a reasonable opportunity to respond to the notice, and any additional information or evidence received must be associated with the claims file.

2.  Ask the North Florida/South Georgia VHS to provide copies of all relevant records of the Veteran's treatment at the VAMC in Montrose, New York, in its possession, to include records of his hospitalization at the Montrose VAMC from May to June 1990, including, but not limited to, any and all non-electronic (i.e., typed or hand-written) clinical records, progress notes, and/or reports of hospitalization, whether or not they have been archived, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.

3.  Take action to ensure that the Veteran has received a response to his September 2008 request for copies of documents from his claims file.  If it cannot be ascertained that he has received a response, provide him with copies of the requested documents, consistent with governing law.

4.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since records of such treatment were last obtained in April 2011, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

5.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for an examination of his digestive tract.  The examiner should review the claims file, examine the Veteran, perform any testing deemed necessary, and provide an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran has a disability of the digestive tract that has been caused or permanently worsened beyond normal progression by service-connected bipolar disorder and generalized anxiety disorder.

If it is the examiner's conclusion that it is unlikely that the Veteran has a current disability of the digestive tract that has been caused or permanently worsened beyond normal progression by service-connected bipolar disorder and generalized anxiety disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed disability of the digestive tract was incurred in or is otherwise related to the Veteran's period of active service.  In so doing, the examiner should discuss the lay statements from the Veteran and his fiancée, to the effect that the Veteran has experienced continuity of digestive tract symptomatology since the latter part of his period of service.
 
A complete medical rationale for all opinions expressed must be provided.

6.  Thereafter, take adjudicatory action on the claim remaining on appeal.  If the benefit sought remains denied, furnish a supplemental statement of the case (SSOC) to the Veteran and his representative.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2011).

